An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

DESHAME BRANCH, No. 67163

Petitioner, .

VS, _

THE STATE OF NEVADA, Fg in E B

R .L. , d t. a
“pm en FEB 1 2 2325

TRACE K» [VIHTJEEMN
GLERK§F SUPREME COURT

ORDER DENYING PETITION 

This is an original petition for a writ of habeas corpus;~

Petitioner seeks an order directing his immediate release from Lake’s
Crossing Center in order that he may stand trial. We have reviewed the
documents submitted in this matter, and Without deciding upon the merits
of any claims raised therein, we decline to exercise original jurisdiction in

this matter. Accordingly, we

ORDER the petition DENI ED.

  

 

pi 5 ,3?
Pickering

cc: Deshame Branch
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

SUPREME COURT
OF

NEVADA

(0} I‘J47A  i5  {F